Matter of Tucker v Annucci (2022 NY Slip Op 02602)





Matter of Tucker v Annucci


2022 NY Slip Op 02602


Decided on April 21, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:April 21, 2022

533644
[*1]In the Matter of Clarence Tucker, Petitioner,
vAnthony J. Annucci, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date:March 18, 2022

Before:Egan Jr., J.P., Lynch, Clark, Pritzker and Ceresia, JJ.

Clarence Tucker, Comstock, petitioner pro se.
Letitia James, Attorney General, Albany (Martin Hotvet of counsel), for respondent.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding seeking to challenge a tier III determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge has been refunded to petitioner's institutional account. Accordingly, as petitioner has received all of the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Dominguez v Wendland, 196 AD3d 991, 991-992 [2021]; Matter of Santana v Annucci, 190 AD3d 1182, 1183 [2021]).
Egan Jr., J.P., Lynch, Clark, Pritzker and Ceresia, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.